 

LIGHTPATH TECHNOLOGIES, INC. 8-K [lpth-8k_011618.htm] 

 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 16,
2018, by and among LIGHTPATH TECHNOLOGIES, INC., a Delaware corporation (the
“Company”), and JOSEPH MENAKER, an individual, and MARK LIFSHOTZ, an individual
(each a “Holder” and collectively, the “Holders”). The Company and the Holders
are sometimes referred to individually as a “Party” and collectively as the
“Parties.”

 

RECITALS:

 

A.       In connection with that certain Note Satisfaction and Securities
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”), by
and among the Parties, the Company agreed, among other things, to issue and sell
to the Holders shares of the Company’s Common Stock.

 

B.       To induce Seller to consummate the transactions contemplated by the
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, and in consideration of the representations, warranties, covenants and
agreements herein contained, intending to be legally bound, the Parties hereby
agree as follows:

 

1.        Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given to such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

(a)       “Advice” shall have the meaning set forth in Section 6(c).

 

(b)       “Business Day” means any day other than Saturday, Sunday or any other
day on which commercial banks in New York, New York are authorized or required
by law to remain closed.

 

(c)       “Closing Date” shall have the meaning set forth in the Purchase
Agreement.

 

(d)       “Closing Shares” means the “Shares” issued to the Holders as set forth
in the Purchase Agreement.

 

(e)       “Commission” means the United States Securities and Exchange
Commission.

 

(f)        “Common Stock” means the Company’s Class A Common Stock, par value
$0.01 per share.

 

(g)       “Effective Date” means the date that the applicable Registration
Statement has been declared effective by the Commission.

 

1

 

 

(h)       “Effectiveness Deadline” means, with respect to the Initial
Registration Statement required to be filed hereunder, the 90th calendar day
following the Closing Date (or, in the event of a “full review” by the
Commission, the 180th calendar day following the Closing Date) and with respect
to any additional Registration Statements which may be required pursuant to
Section 3(c), the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder; provided, however,
that in the event the Company is notified by the Commission that one or more of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments and there are no other impediments at such time
(such as a review of the SEC Reports) that would prevent the Commission from
declaring the Registration Statement effective, the Effectiveness Deadline as to
such Registration Statement shall be the fifth Trading Day following the date on
which the Company is so notified if such date precedes the dates otherwise
required above.

 

(i)        “Effectiveness Period” shall have the meaning set forth in Section 2.

 

(j)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(k)       “Filing Date” means, with respect to the Initial Registration
Statement required hereunder, February 15, 2018 and, with respect to any
additional Registration Statements which may be required pursuant to Section
3(c), the 30th calendar day following the date on which the Company is permitted
by SEC Guidance to file such additional Registration Statement related to the
Registrable Securities.

 

(l)        “Indemnified Party” shall have the meaning set forth in Section 5(c).

 

(m)      “Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

(n)       “Initial Registration Statement” means the initial Registration
Statement filed pursuant to this Agreement.

 

(o)       “Initial Shares” means a number of Registrable Securities equal to the
lesser of (a) the total number of Registrable Securities and (b) one-third of
the number of issued and outstanding shares of Common Stock that are held by
non-Affiliates of the Company on the day immediately prior to the filing date of
the Initial Registration Statement.

 

(p)       “Losses” shall have the meaning set forth in Section 5(a).

 

(q)       “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization or a government or any department or agency thereof.

 

(r)        “Plan of Distribution” shall have the meaning set forth in Section 2.

 

(s)       “Proceeding” means an action, claim, suit, investigation or proceeding
(including without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or threatened.

 

2

 

 

(t)        “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

(u)       “Registrable Securities” means, as of any date of determination, (i)
967,208 shares of Common Stock issued as part of the Closing Shares and (ii) any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (x) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, or (y)
such Registrable Securities have been previously sold in accordance with Rule
144.

 

(v)       “Registration Statement” means any registration statement required to
be filed hereunder pursuant to Section 2(a) and any additional registration
statements contemplated by Section 3(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 

(w)      “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any other
similar or successor rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule.

 

(x)        “Rule 415” means Rule 415 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any other similar or successor rule or regulation hereafter adopted by
the Commission having substantially the same purpose and effect as such Rule.

 

(y)       “Rule 424” means Rule 424 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended or interpreted from time to
time, or any other similar or successor rule or regulation hereafter adopted by
the Commission having substantially the same purpose and effect as such Rule.

 

(z)        “SEC Guidance” means (i) any publicly-available written or oral
guidance of the Commission staff, or any comments, requirements or requests of
the Commission staff and (ii) the Securities Act.

 

3

 

 

(aa)     “SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Sections 13(a) or 15(d) thereof.

 

(bb)     “Selling Stockholders” shall have the meaning set forth in Section 2.

 

(cc)     “Selling Stockholder Questionnaire” shall have the meaning set forth in
Section 3(a).

 

(dd)     “Trading Day” means a day on which the principal Trading Market is open
for trading.

 

(ee)     “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).

 

2.             Initial Registration. On or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all or such maximum portion of the Registrable Securities
as permitted by SEC Guidance (provided that, the Company shall use commercially
reasonable efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09) that are
not then registered on an effective Registration Statement for an offering to be
made on a continuous basis pursuant to Rule 415. Each Registration Statement
filed hereunder shall be on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith)
and shall contain (unless otherwise directed by at least a majority in interest
of the Holders) substantially the “Plan of Distribution” and “Selling
Stockholders” sections attached hereto as Annex A. Subject to the terms of this
Agreement, the Company shall use commercially reasonable efforts to cause a
Registration Statement filed hereunder to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Deadline, and shall use commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until the earlier of (i) all Registrable Securities
covered by such Registration Statement have been sold, thereunder or pursuant to
Rule 144 or (ii) the third (3rd) anniversary of the Filing Date (the
“Effectiveness Period”). The Company shall telephonically request effectiveness
of a Registration Statement as of 5:00 p.m. New York City time on a Trading Day.
The Company shall notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission, which shall
be the date requested for effectiveness of such Registration Statement. The
Company shall, by 9:30 a.m. New York City time on the Trading Day after the
Effective Date of such Registration Statement, file a final Prospectus with the
Commission as required by Rule 424. Notwithstanding any other provision of this
Agreement, if any SEC Guidance sets forth a limitation on the number of
Registrable Securities permitted to be registered on a particular Registration
Statement (and notwithstanding that the Company used commercially reasonable
efforts to advocate with the Commission for the registration of all or a greater
portion of Registrable Securities), unless otherwise directed in writing by a
Holder as to its Registrable Securities, the initial number of Registrable
Securities included in any Registration Statement and any increase in the number
of Registrable Securities included therein shall be allocated pro rata among the
Holders based on the number of Registrable Securities held by each Holder at the
time such Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the Commission. In the
event that a Holder sells or otherwise transfers any of such Holder’s
Registrable Securities, each transferee or assignee (as the case may be) that
becomes a Holder shall be allocated a pro rata portion of the then-remaining
number of Registrable Securities included in such Registration Statement for
such transferor or assignee (as the case may be). Any shares of Common Stock
included in a Registration Statement and which remain allocated to any Person
that ceases to hold any Registrable Securities covered by such Registration
Statement shall be allocated to the remaining Holders, pro rata based on the
number of Registrable Securities then held by such Holders which are covered by
such Registration Statement. In the event of a cutback hereunder, the Company
shall give the Holders at least three (3) Trading Days prior written notice
along with the calculations as to such Holder’s allotment.

 

4

 

 

3.            Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

 

(a)       Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than two (2) Trading Days prior to the
filing of any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall (i) furnish to each Holder copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of such Holders, and (ii) cause its officers and directors, counsel and
independent registered public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than three (3) Trading
Days after the Holders have been so furnished copies of a Registration Statement
or one (1) Trading Day after the Holders have been so furnished copies of any
related Prospectus or amendments or supplements thereto. Each Holder agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Annex B (a “Selling Stockholder Questionnaire”) on a date that is
not less than five (5) Trading Days prior to the Filing Date.

 

(b)       (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto, and (iv) comply in all material respects with the
applicable provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.

 

5

 

 

(c)       If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable, but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holders of not less
than the number of such Registrable Securities.

 

(d)       Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day: (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the good faith determination of the independent
directors of the Board of Directors of the Company, makes it not in the best
interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, each such Holder makes no acknowledgement that any such
information is material, non-public information.

 

6

 

 

(e)       Use commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(f)        Furnish to each Holder, without charge, at least one conformed copy
of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.

 

(g)       Subject to the terms of this Agreement, the Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

 

(h)       The Company shall cooperate with any broker-dealer through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
the Financial Industry Regulatory Authority (“FINRA”) Corporate Financing
Department pursuant to FINRA Rule 5110, as requested by any such Holder, and the
Company shall pay the filing fee required by such filing within two (2) Business
Days of request therefor.

 

(i)        Register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or “blue sky” laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

(j)        Cause all Registrable Securities covered by each Registration
Statement to be registered and approved by such other domestic governmental
agencies or authorities, if any, as may be necessary to enable the Holders
thereof to consummate the disposition of such Registrable Securities;

 

(k)       Prepare and file in a timely manner all documents and reports required
by the Exchange Act throughout the Effectiveness Period;

 

7

 

 

(l)        List or include all Registrable Securities on any securities exchange
or market on which the Common Stock is then listed or included;

 

(m)      within two (2) business days after a Registration Statement which
covers Registrable Securities is declared effective by the Commission the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities, a written opinion to the
effect a Registration Statement covering the Registrable Securities has been
declared effective by the Commission and such Registrable Securities may be sold
without legends regarding restrictions on transfer under the Act, in the form
attached hereto as Annex C.

 

(n)       If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(o)       Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company shall be entitled to exercise its right
under this Section 3(n) to suspend the availability of a Registration Statement
and Prospectus, for a period not to exceed 30 consecutive calendar days but no
more than 45 calendar days in the aggregate in any 12-month period.

 

(p)       Comply with all applicable rules and regulations of the Commission.

 

(q)       The Company may require each selling Holder to furnish to the Company
a certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within three (3) Trading Days of the
Company’s request, any obligations owed to such Holder only shall be tolled and
any default that may otherwise occur solely because of such delay shall be
suspended as to such Holder only, until such information is delivered to the
Company.

 

8

 

 

4.             Registration Expenses. All fees and expenses incident to the
performance of or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or “blue sky” laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with “blue sky” qualifications or
exemptions of the Registrable Securities) and (D) if not previously paid by the
Company in connection with an issuer filing, with respect to any filing that may
be required to be made by any broker through which a Holder intends to make
sales of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long
as the broker is receiving no more than a customary brokerage commission in
connection with such sale, (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder or any legal
fees or other costs of the Holders.

 

5.             Indemnification.

 

(a)       Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(c). The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 

9

 

 

(b)       Indemnification by Holders. Each Holder shall jointly indemnify and
hold harmless the Company, its directors, officers, agents and employees, each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, to the extent
arising out of or based solely upon: (x) such Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement or such Prospectus or (ii) to the extent that such
information relates to such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in a Registration Statement (it being understood
that the Holder has approved Annex A hereto for this purpose), such Prospectus
or in any amendment or supplement thereto or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by such
Holder of an outdated, defective or otherwise unavailable Prospectus after the
Company has notified such Holder in writing that the Prospectus is outdated,
defective or otherwise unavailable for use by such Holder and prior to the
receipt by such Holder of the Advice contemplated in Section 6(c). In no event
shall the liability of any selling Holder under this Section 5(b) be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

10

 

 

(c)       Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that, the failure of any Indemnified Party to give such
notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

 

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.

 

(d)       Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

 

11

 

 

The Parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.             Miscellaneous.

 

(a)       Remedies. In the event of a breach by the Parties of any of their
respective obligations under this Agreement, each Party, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. Each Party hereto agrees that monetary damages
would not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, it shall not assert or shall waive the defense that a remedy at law
would be adequate.

 

(b)       Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.

 

(c)       Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(d)(iii)
through (vi), such Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing (the “Advice”) by the Company that the use of the applicable Prospectus
(as it may have been supplemented or amended) may be resumed. The Company will
use commercially reasonable efforts to ensure that the use of the Prospectus may
be resumed as promptly as is practicable.

 

12

 

 

(d)       Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen (15) calendar days
after the date of the delivery of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are eligible for
resale pursuant to Rule 144 promulgated by the Commission pursuant to the
Securities Act or that are the subject of a then effective Registration
Statement.

 

(e)       Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders. If a Registration Statement does not register all of the Registrable
Securities pursuant to a waiver or amendment done in compliance with the
previous sentence, then the number of Registrable Securities to be registered
for each Holder shall be reduced pro rata among all Holders and each Holder
shall have the right to designate which of its Registrable Securities shall be
omitted from such Registration Statement. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of a Holder or some Holders and that does
not directly or indirectly affect the rights of other Holders may be given by
such Holder or Holders of all of the Registrable Securities to which such waiver
or consent relates; provided, however, that the provisions of this sentence may
not be amended, modified, or supplemented except in accordance with the
provisions of the first sentence of this Section 6(e).

 

(f)        Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (i) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day (with written
confirmation of transmission or receipt); (ii) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address set forth on the signature
pages attached hereto on a day that is not a Trading Day or later than 5:30 p.m.
(New York City time) on any Trading Day (with written confirmation of
transmission or receipt); (iii) the second (2nd) Trading Day following the date
of mailing, if sent by overnight courier service (with written confirmation of
receipt); or (iv) upon actual receipt by the Party to whom such notice is
required to be given. The address, facsimile number and email address for such
notices and communications shall be as set forth on the signature pages attached
hereto, except as the same may be changed by a Party hereto by delivering notice
to the Holders, in the case of a change by the Company, and to the Company, in
the case of a change by any Holder, in each case in accordance with the terms
hereof, such change of address to be effective on the later of the date set
forth in such notice, or ten (10) days after such notice is deemed given
hereunder.

 

13

 

 

(g)       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the Parties
and shall inure to the benefit of each Holder. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of all of the Holders of the then outstanding Registrable Securities.
Each Holder may assign their respective rights hereunder to any Person to whom
such Holder assigns or transfers any Registrable Securities; provided, however,
such transferee agrees in writing to be bound, with respect to the Registrable
Securities, by the provisions of this Agreement that apply to “Holders.”

 

(h)       No Inconsistent Agreements. Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(i)        Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each Party and delivered to the other Party, it being understood that the
Parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(j)        Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic Laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware. Each party hereby submits
to the exclusive jurisdiction and venue of any state or federal court sitting in
the State of Delaware, in any action or proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby and agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court. Each party waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought.

 

(k)       Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.

 

(l)        Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the Parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the Parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14

 

 

(m)      Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

********************

 

(Signature Pages Follow)

 

15

 

 

IN WITNESS WHEREOF, the Holders and the Company have executed this Agreement as
of the date first written above.

 

  COMPANY:         LIGHTPATH TECHNOLOGIES, INC.   a Delaware corporation        
By: /s/ J. James Gaynor       J. James Gaynor       Chief Executive Officer

 



  HOLDERS:           /s/ Joseph Menaker   JOSEPH MENAKER           /s/ Mark
Lifshotz   MARK LIFSHOTZ

 

16

 

Annex A

 

Selling Stockholders

  

The following table sets forth certain information provided to us by the selling
stockholders with respect to the beneficial ownership of our Class A common
stock by the selling stockholders as of [_______]. The following table assumes
that the selling stockholders sell all of their shares; however, we are unable
to determine the exact number of shares that will actually be sold. The
percentage of shares beneficial owned prior to the offering is based on
[__________] shares outstanding at [__________], determined in accordance with
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the information is not necessarily indicative of
beneficial ownership for any other purpose. Under such rule, beneficial
ownership includes any shares as to which the individual has sole or shared
voting power or investment power and also any shares which the individual has
the right to acquire within sixty days of [______], through the exercise of any
warrants or other right. 

 

Selling Stockholder Number of Shares of Common Stock Beneficially Owned Prior to
Offering Percentage of Common Stock Beneficially Owned Prior to Offering Number
of Shares of Common Stock Offered for Sale Hereunder Number of Shares of Common
Stock Beneficially Owned Assuming Sale of All Shares Offered Hereunder
Percentage of Common Stock Beneficially Owned Assuming Sale of All Shares
Offered Hereunder

 

 



17

 

 

Plan of Distribution

 

We are registering the shares of Class A common stock issued to the selling
stockholders to permit the resale of these shares of Class A common stock by the
selling stockholders from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of Class A common stock. We will bear all fees and expenses
incident to our obligation to register the shares of Class A common stock.

 

The selling stockholders may sell all or a portion of the shares of Class A
common stock held by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Class A common stock are sold through underwriters or broker-dealers, the
selling stockholders will be responsible for underwriting discounts or
commissions or agent’s commissions. The shares of Class A common stock may be
sold in one or more transactions at fixed prices, at prevailing market prices at
the time of the sale, at varying prices determined at the time of sale or at
negotiated prices. These sales may be effected in transactions, which may
involve crosses or block transactions, pursuant to one or more of the following
methods:

 

●on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;



●in the over-the-counter market;



●in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;



●through the writing or settlement of options, whether such options are listed
on an options exchange or otherwise;



●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;



●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;



●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



●an exchange distribution in accordance with the rules of the applicable
exchange;



●privately negotiated transactions;



●short sales made after the date the Registration Statement is declared
effective by the SEC;



●broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;



●a combination of any such methods of sale; and



●any other method permitted pursuant to applicable law.

 



18

 

 

The selling stockholders may also sell shares of Class A common stock under Rule
144 promulgated under the Securities Act of 1933, as amended (the “Securities
Act”), if available, rather than under this prospectus. If the selling
stockholders effect such transactions by selling shares of Class A common stock
to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Class A common stock for whom they may act as agent
or to whom they may sell as principal (which discounts, concessions or
commissions as to particular underwriters, broker-dealers or agents may be in
excess of those customary in the types of transactions involved). In connection
with sales of the shares of Class A common stock or otherwise, the selling
stockholders may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the shares of Class A common stock in the
course of hedging in positions they assume. The selling stockholders may also
sell shares of Class A common stock short and deliver shares of Class A common
stock covered by this prospectus to close out short positions and to return
borrowed shares in connection with such short sales. The selling stockholders
may also loan or pledge shares of Class A common stock to broker-dealers that in
turn may sell such shares. 

 

The selling stockholders may pledge or grant a security interest in some or all
of the shares of Class A common stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Class A common stock from time to time pursuant to
this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending, if necessary, the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer and donate the shares of Class A common
stock in other circumstances in which case the transferees, donees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

 

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling stockholders and any broker-dealer participating in the
distribution of the shares of common stock may be deemed to be “underwriters”
within the meaning of the Securities Act, and any commission paid, or any
discounts or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act. At the time a
particular offering of the shares of Class A common stock is made, a prospectus
supplement, if required, will be distributed, which will set forth the aggregate
amount of shares of Class A common stock being offered and the terms of the
offering, including the name or names of any broker-dealers or agents, any
discounts, commissions and other terms constituting compensation from the
selling stockholders and any discounts, commissions or concessions allowed or
re-allowed or paid to broker-dealers. Each selling stockholder has informed us
that it does not have any written or oral agreement or understanding, directly
or indirectly, with any person to distribute the shares of Class A common stock
in violation of any applicable securities laws. In no event shall any
broker-dealer receive fees, commissions and markups which, in the aggregate,
would exceed eight percent (8%).

 

Under the securities laws of some states, the shares of Class A common stock may
be sold in such states only through registered or licensed brokers or dealers.
In addition, in some states the shares of Class A common stock may not be sold
unless such shares have been registered or qualified for sale in such state or
an exemption from registration or qualification is available and is complied
with.

 



19

 

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of Class A common stock registered pursuant to the registration
statement, of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act, and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the shares of Class A common stock by the selling stockholders
and any other participating person. To the extent applicable, Regulation M may
also restrict the ability of any person engaged in the distribution of the
shares of Class A common stock to engage in market-making activities with
respect to the shares of Class A common stock. All of the foregoing may affect
the marketability of the shares of Class A common stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of Class A common stock.

 

We will pay all expenses of the registration of the shares of Class A common
stock pursuant to the registration rights agreement, estimated to be $[ ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, a selling stockholder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling stockholders against
liabilities, including some liabilities under the Securities Act in accordance
with the registration rights agreements or the selling stockholders will be
entitled to contribution. We may be indemnified by the selling stockholders
against civil liabilities, including liabilities under the Securities Act that
may arise from any written information furnished to us by the selling
stockholders specifically for use in this prospectus, in accordance with the
related registration rights agreements or we may be entitled to contribution.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the selling stockholders without registration
and without regard to any volume or manner-of-sale limitations by reason of Rule
144, without the requirement for us to be in compliance with the current public
information under Rule 144 under the Securities Act or any other rule of similar
effect (or we are in compliance with the current public information requirement
under Rule 144) or (ii) all of the shares have been sold pursuant to this
prospectus or Rule 144 under the Securities Act or any other rule of similar
effect. 

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of Class A common stock will be freely tradable in the hands of
persons other than our affiliates.

 



20

 

 

Annex B

 

LIGHTPATH TECHNOLOGIES, INC.

 Selling Stockholder Notice and Questionnaire 

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of LightPath Technologies, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus. 

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement. 

 



21

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate: 

 

QUESTIONNAIRE

 

1.            Name. 

(a)           Full Legal Name of Selling Stockholder 

   

 

(b)           Full Legal Name of Registered Holder (if not the same as (a)
above) through which Registrable Securities are held: 

   

 

(c)           Full Legal Name of Natural Control Person (which means a natural
person who directly or indirectly alone or with others has power to vote or
dispose of the securities covered by this Questionnaire): 

   

 

2. Address for Notices to Selling Stockholder: 

     



Telephone:   



Fax:   



Contact Person:   

 

3. Broker-Dealer Status:

 

(a)           Are you a broker-dealer? 

 

Yes                                No

  

(b)           If “yes” to Section 3(a), did you receive your Registrable
Securities as compensation for investment banking services to the Company?

 

Yes                                No

  

Note:      If “no” to Section 3(b), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement. 

 

(c)           Are you an affiliate of a broker-dealer?

 

Yes                                No 

 



22

 

 

(d)           If you are an affiliate of a broker-dealer, do you certify that
you purchased the Registrable Securities in the ordinary course of business, and
at the time of the purchase of the Registrable Securities to be resold, you had
no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

  

Yes                                No

 

Note:      If “no” to Section 3(d), the Commission’s staff has indicated that
you should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder. 

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

(a)           Type and Amount of other securities beneficially owned by the
Selling Stockholder: 

     

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here: 

     

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 



23

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 





Date: Beneficial Owner:         By:          Name:      Title:     

   

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

  

Dorothy Cipolla 

Email: dcipolla@lightpath.com 

Facsimile: ____________

Address: 2603 Challenger Tech Court, Suite 100 

Orlando, Florida 32826

 



24

 

 

Annex C

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

Computershare 

Meidinger Tower 

462 South Fourth Street 

Louisville, Kentucky 40202 

Attention: Jade Larimore

 

Re:           LightPath Technologies, Inc.

 

Ladies and Gentlemen:

 

We are counsel to LightPath Technologies, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Note Satisfaction and Securities Purchase Agreement (the “Securities Purchase
Agreement”) entered into by and among the Company and the noteholders named
therein (collectively, the “Holders”) pursuant to which the Company issued to
the Holders shares of the Company’s common stock, Class A, $.01 par value per
share (the “Common Stock”), as more fully described on Schedule A attached
hereto. Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form S-3 (File No. 333-_____________) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities, which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the 1933 Act pursuant to the
Registration Statement.

 

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement, and new certificates representing the shares of Common Stock actually
sold need not bear a restrictive legend; provided, that the requirements of this
letter are met and the Holder provides a representation letter substantially in
the form attached hereto as Exhibit A, indicating that the Holder is selling
pursuant to the prospectus that is a part of the Registration Statement. Any
stop transfer instructions maintained in your records may be removed with
respect to the actual number of shares of Common Stock sold by a Holder from
time to time; however, any unsold shares of Common Stock should continue to bear
the restrictive legend as contained in the certificate or certificates, as the
case may be, submitted for cancellation, and appropriate stop transfer
instructions should be placed in your records regarding such unsold shares of
Common Stock.

 

The authorizations and opinions set forth in this letter may be rescinded, and
thereupon shall immediately be deemed null and void, upon delivery by Baker &
Hostetler, LLP to you of a notice either (a) in writing or (b) verbally to be
followed by written confirmation.

 



25

 

 

  Very truly yours,       [ISSUER’S COUNSEL]       By:         

 

CC: [LIST NAMES OF HOLDERS]



26

 

 

Schedule A

 

LIST OF HOLDERS

  

[NAME OF HOLDER] [NUMBER OF SHARES]     [NAME OF HOLDER] [NUMBER OF SHARES]

 



27

 

 

Exhibit A 

 

FORM OF REPRESENTATION LETTER

 

[DATE]

  

Seller: [INSERT SELLER’S NAME] (“Seller”) 

Total Number of Shares to Be Sold: [INSERT NUMBER] (the “Shares”) 

Trade Date(s): TBD 

Security: Shares of Class A common stock, par value $.01, of LightPath
Technologies, Inc. 

 

To Whom It May Concern: 

 

This letter is in regards to the proposed sale of the Shares of LightPath
Technologies, Inc. In connection with the proposed future sale, we make the
following representations:

 

1.[INSERT BROKER’S NAME] (“Broker”), in acting as agent for Seller, will do no
more than execute the order or orders to sell the Shares and will not receive
more than the usual and customary broker’s commission.

 

2.Seller agrees that he will sell the Shares in transactions pursuant to the
Prospectus dated [INSERT DATE], which formed part of the Registration Statement
declared effective by the Securities Exchange Commission on [INSERT DATE].

 

3.Seller and Broker will comply with all prospectus delivery requirements for
each sale.

 



      Signature of Broker   Signature of Seller             Date and Title  
Date and Title

 

28